This case is in all essential respects almost identical with City of Tulsa v. Johnson, 193 Okla. 501, 145 P.2d 198. The disposition of the cause in the trial court corresponds to the disposition made by the trial court in the cited case, except that the money judgment was for a different amount.
In the present case testimony of Riley Stuart and Joe O'Donnell was offered for the purpose of attempting to show that the reason for the dismissal of plaintiff was because of the personal dislike of the police and fire commissioner for plaintiff. The testimony of these witnesses does not change the rule of law in the cited cause, supra.
Our decision in the cited case, supra, determines the issues in this appeal, and the opinion and syllabus in that case are adopted as the opinion and syllabus in this case.
The cause is reversed.
GIBSON, C.J., HURST, V.C.J., and WELCH, CORN, DAVISON, and ARNOLD, JJ., concur.